 1
                                 UNITED STATES DISTRICT COURT
 2

 3                                      DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-00327-GMN-VCF
 5                  Plaintiff,
 6
     vs.                                                ORDER APPOINTING CO-COUNSEL
 7
     JACQUES ANTON LANIER,
 8
                    Defendant.
 9

10          Appointed counsel for defendant JACQUES ANTON LANIER, Christopher Oram, has
11
     filed a motion for the appointment of co-counsel under the Criminal Justice Act, 18 U.S.C. §
12
     3006A. (ECF NO. 94). In his motion, attorney Oram addresses the special needs of the case and
13
     its level of complexity. For good cause shown, the motion is GRANTED. I appoint Nancy
14

15   Lemcke as co-counsel for defendant JACQUES ANTON LANIER. As required by Volume 7,

16   Ch. 2 § 230.53.20 of the Guide to Judiciary Policy, I find that the appointment of co-counsel in
17
     this difficult case is necessary and in the interest of justice. Ms. Lemcke will be compensated at
18
     the maximum hourly rate established by the Judicial Conference of the United States. Guide to
19
     Judiciary Policy, Vol. 7A, § 230.16.
20

21          DATED: May 4, 2021

22

23

24
                                                          HON. CAM FERENBACH
25                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
